Citation Nr: 1417895	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-01 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent on a schedular basis for degenerative changes of the thoracic spine with limited motion (hereinafter, "thoracic spine disability").

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1978 to April 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased schedular rating for the Veteran's service-connected thoracic spine disability and denied entitlement to a TDIU.  The Veteran submitted a December 2009 Notice of Disagreement, a Statement of the Case (SOC) was issued in December 2010, and the Veteran perfected the appeal in January 2011.

By way of background, in August 2004, the RO granted service connection for a thoracic spine disability, assigning a 20 percent rating effective July 11, 2003.  In September 2004, the Veteran submitted a notice of disagreement in which he requested a hearing with a Decision Review Officer (DRO) and disagreed with the 20 percent evaluation and the effective date.  In December 2004, an informal conference was held at the RO in lieu of a DRO hearing, and the Veteran withdrew his appeal regarding the effective date.  In April 2005, the RO issued an SOC, and the Veteran subsequently perfected his appeal for an increased initial rating.  

In May 2006, the Board denied the Veteran's claim for an increased initial rating for his thoracic spine disability, on both a schedular and an extraschedular basis.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2007, the Court granted a joint motion for partial remand (JMR), vacating and remanding the May 2006 Board decision to consider referral of the Veteran's claim to the Director of Compensation and Pension Service for an increased initial rating solely on an extraschedular basis and to consider whether the Veteran had made a claim for entitlement to a TDIU.  As such, the May 2006 Board decision concerning the thoracic spine disability rating on a schedular basis was not vacated.

In February 2008, in compliance with the JMR, the Board (1) remanded the claim to the Director of Compensation and Pension Service for consideration of the Veteran's entitlement to an increased initial rating on an extraschedular basis and (2) referred the TDIU matter to the agency of original jurisdiction based on the claim for an increased initial rating and a Social Security Administration determination that the Veteran was disabled.  The Veteran subsequently filed a claim for a TDIU, currently on appeal, in July 2009.

In May 2009, the Board denied the Veteran's claim for an increased rating on an extraschedular basis only.  The Veteran appealed this decision to the Court.  In March 2010, the Court granted a JMR, vacating and remanding the May 2009 Board decision.  In August 2010, in compliance with the JMR, the Board remanded the Veteran's claim for further evidentiary development, to include obtaining updated VA treatment records, a new VA examination, and a rationale from the Director of the Compensation and Pension Service for his conclusion that the Veteran's thoracic spine disability did not warrant an extraschedular rating.  

In September 2011, the RO issued a Supplemental Statement of the Case stating that the Veteran was not entitled to an increased initial rating on an extraschedular basis for a thoracic spine disability.  In January 2012, the Board denied the Veteran's claim for an initial disability rating in excess of 20 percent for a thoracic spine disability on an extraschedular basis.  Thus, the only remaining question before the Board on the issue of consideration of whether an extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) is for the period from January 2012 to present.

The Veteran's electronic (Virtual VA) claims file has been considered in the below rendered decision.

The issue being remanded is entitlement to TDIU and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Prior to October 28, 2010, the Veteran's service-connected thoracic spine disability was not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

2.  Since October 28, 2010, the Veteran's service-connected thoracic spine disability was manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less but not unfavorable ankylosis of the entire thoracolumbar spine.

3.  The Veteran's service-connected thoracic spine disability is not manifested by associated neurologic impairment that warrants a separate compensable evaluation.


CONCLUSIONS OF LAW

1.  Prior to October 28, 2010, the criteria for a rating in excess of 20 percent for the Veteran's service-connected thoracic spine disability are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

2.  Since October 28, 2010, the criteria for a rating of 40 percent, but not higher, for the Veteran's service-connected thoracic spine disability are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).
The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in June 2009 and November 2009 letters. 

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records (STRs), VA treatment records, and Social Security Administration records.  Additionally, VA provided examinations, in October 2009 and October 2010, addressing the Veteran's thoracic spine disability.  These spine examinations documented the effects of his spinal disability on spinal range of motion, occupational functioning, and daily activities.  The examinations for a thoracic spine disability are adequate for adjudicative purposes.  While the examiner reviewed only the Veteran's electronic claims file at the October 2009 examination, the same examiner conducted the October 2010 examination and reviewed the Veteran's entire claims file at that time.  The examiner also reviewed subjective complaints, recorded pertinent clinical findings, and rendered definitive, objective opinions and diagnoses.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

The duties to notify and to assist have been fulfilled, and there is no additional evidence that needs to be obtained prior to the rendering a decision.  The Veteran has not been prejudiced in this regard.
II.  Thoracic Spine

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  More recently, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's thoracic spine disorder has been appropriately rated under Diagnostic Code 5010-5242 (for degenerative arthritis of the spine (see also Diagnostic Code 5003)).  The Code provides that the disability is to be evaluated pursuant to the General Rating Formula for Diseases and Injuries of the Spine, with Diagnostic Code 5243 also warranting consideration of the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Further, the lumbar and thoracic spines are considered together under the General Rating Formula for Diseases and Injuries of the Spine for impairment of the thoracolumbar spine.

The provisions of 38 C.F.R. § 4.71a allow for IVDS, preoperatively or postoperatively, to be evaluated based either on the total duration of incapacitating episodes over the past 12 months or by combining (under 38 C.F.R. § 4.25) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Additionally, the Rating Formula encompasses disabling symptoms such as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Also, associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately.

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

The evaluation criteria are meant to take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, Note (1).

The Veteran's current claim for increase was received by VA on July 10, 2009. Therefore, the Board considered evidence since July 10, 2008, one year prior to the date of receipt of that increased rating claim.  38 C.F.R. § 3.400(o)(2).

In this case, there were two VA examinations, in October 2009 and October 2010, that included measurements of the Veteran's thoracolumbar range of motion during the appeal period.  Initially, the Board acknowledges that the Veteran has complained of back pain throughout the pendency of this case.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for consideration in evaluating the service-connected thoracic spine disability.  Accordingly, efforts were made to simulate the effect of pain during flare-ups, to include repetitive motion testing at the two VA examinations.  However, as detailed below, the record does not reflect there is functional impairment due to pain, to include flare-ups, that would warrant a rating in excess of that currently in effect for the Veteran's service-connected thoracic spine disability.

A rating in excess of 20 percent is warranted if the thoracolumbar spine has forward flexion limited to 30 degrees or less or ankylosis.  As an initial matter, the Board notes that the evidence of record does not reflect the Veteran has ever been diagnosed with ankylosis of the thoracolumbar spine.  

The range of motion results from the October 2009 examination were: forward flexion of 0 to 73 degrees, extension of 0 to 16 degrees, left lateral flexion of 0 to 20 degrees, right lateral flexion of 0 to 15 degrees, left lateral rotation of 0 to 30 degrees, and right lateral rotation of 0 to 30 degrees.  There was no additional limitation to range of motion on repetitive testing.  According to the rating criteria discussed above, the October 2009 range of motion results do not warrant an increase to the next higher rating of 40 percent, which requires forward flexion of the thoracolumbar spine to more closely approximate 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Turning to the October 2010 examination, the range of motion measurements were: forward flexion of 0 to 30 degrees, extension of 0 degrees, left lateral flexion of 0 to 20 degrees, right lateral flexion of 0 to 8 degrees, left lateral rotation of 0 to 20 degrees, and right lateral rotation of 0 to 20 degrees.  There was no additional limitation to range of motion upon repetitive testing.  According to the rating criteria discussed above, limitation of forward flexion to 30 degrees warrants a 40 percent disability rating.  However, as noted above, there is no evidence of ankylosis of the spine at any point during the appeal, so the Board finds that a disability rating of 50 percent is not warranted.  

The Board notes that the October 2010 examination indicates that thoracic spine range of motion was not specifically measured, only lumbar and cervical.  However, the General Rating Formula for Diseases and Injuries of the Spine does not rate the thoracic spine separately, but only in conjunction with the lumbar spine.  Therefore, resolving all doubt in favor of the Veteran, the Board finds that the range of motion measurements for the lumbar spine at the October 2010 VA examination also takes into account the thoracic spine and, thus, supports an increased rating of 40 percent.  
The Board acknowledges that Note (1) of the General Rating Formula for Diseases and Injuries of the Spine provides for a separate rating for associated neurologic impairment of a service-connected spine disorder.  However, a thorough review of the record, to include the October 2009 and 2010 VA medical examinations and VA treatment records dating since July 2008, does not reflect that the Veteran's service-connected thoracic spine disability is manifested by associated neurologic impairment, to include radiculopathy in the thoracic spine, that warrants a separate compensable evaluation.  In fact, the Veteran denied bladder complaints at his VA examinations, and on neurological examination in October 2009 and October 2010, the Veteran was neurologically within normal limits.

Regarding the Formula for Rating IVDS Based on Incapacitating Episodes, the thoracic spine disability is not shown to be manifested by incapacitating episodes as defined by VA regulations.  Specifically, the record does not show the Veteran experiences periods of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician due to his thoracic spine disability.  Although treatment records show the Veteran stated that his back pain has caused him to put himself on bed rest, this bed rest was not prescribed by a physician and, therefore, does not warrant consideration for rating IVDS.

In sum, the Board finds that the Veteran's service-connected thoracic spine does not warrant a rating in excess of 20 percent prior to October 28, 2010 but does warrant a rating of 40 percent (but no higher) from October 28, 2010.  In making this determination, the Board took into account the Veteran's complaints of pain and the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, as well as the applicability of "staged" ratings.

III.  Extraschedular Consideration

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  While the Veteran was denied an initial disability rating in excess of 20 percent on an extraschedular basis for a thoracic spine disability by a January 2012 Board decision, no extraschedular consideration has occurred since then.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's thoracic spine symptoms are fully addressed by the rating criteria under which such disability is rated.  In the October 2009 and October 2010 VA examinations, the Veteran complained of a dull ache and a sharp stabbing pain radiating to the lower extremities and decreased range of motion.  The General Rating Formula for Diseases and Injuries of the Spine contemplates not only range of motion, but also specifically contemplate spine diseases or injuries with symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  In other words, the rating criteria contemplate both limitation of motion and pain, which are the Veteran's symptoms.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board concludes that referral of this case for consideration of an extraschedular rating since January 2012 is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER
 
Prior to October 28, 2010, a rating in excess of 20 percent for service-connected degenerative changes of the thoracic spine with limited motion is denied.

Since October 28, 2010, a rating of 40 percent, but no higher, for service-connected degenerative changes of the thoracic spine with limited motion is granted.


REMAND

Further development is required prior to adjudicating the Veteran's claim for TDIU.

The Social Security Administration (SSA) found the Veteran disabled due to a spine disability, which presumably encompassed lumbar, thoracic and cervical disability.  As noted above, the Veteran is only service-connected for a thoracic spine disability.  However, given that VA regulations rate thoracic disability in conjunction with lumbar disability, the Board has considered the Veteran's symptoms of both thoracic and lumbar spine disability to be part of his service-connected thoracic spine disability.  Nonetheless, the Veteran is not service-connected for a cervical spine disability and it appears from the record, particularly the October 2010 VA examination report, that the symptoms from the cervical spine disability can be distinguished from the disability arising from the lumbar and thoracic disabilities.  Therefore, an examination is required to determine if the Veteran is precluded from obtaining and maintaining substantially gainful employment on the basis of his thoracic and lumbar disability alone, without regard to the nonservice-connected cervical spine disability..  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion regarding the functional limitations caused specifically by the Veteran's service-connected thoracic/lumbar spine disability and not the cervical spine disability.  The opinion should be provided after reviewing the Veteran's claims file.  If a new VA examination is deemed necessary to provide such an opinion, then the Veteran should be scheduled for one.  The examiner is asked to determine:

* If the symptoms and impairment resulting from the cervical spine disability can be distinguished from the symptoms and impairment arising from the combined thoracic and lumbar spine disabilities?

* If the cervical spine symptoms cannot be distinguished from the combined lumbar and thoracic symptoms, then the examiner is asked to consider all of the symptomatology and impairment arising from the veteran's thoracic, lumbar and cervical spine disabilities and determine if these preclude the Veteran from obtaining and maintaining substantially gainful employment, based on his education and work experience, but not based on his age.

* If the cervical spine symptoms can be distinguished from the thoracic and lumbar spine symptoms, then the examiner is asked to consider only the symptoms and impairments from the thoracic and lumbar spine symptoms in determining if the Veteran is precluded from obtaining and maintaining substantially gainful employment because of his service-connected disabilities, taking into consideration the Veteran's education and work experience, but not his age.

* A rationale must be provided for all opinions expressed.

2.  After the development requested above, and any additional development deemed necessary, has been completed to the extent possible, the record should be reviewed, and the issue presently on appeal readjudicated.  If the benefits sought on appeal are denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


